Citation Nr: 0203749	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2001) for residuals of 
Dilantin toxicity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran's wife and son


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio which denied entitlement to benefits under 
38 U.S.C.A. § 1151; the veteran timely appealed.

As will be explained below, the Board was recently informed 
of the veteran's passing.  His appeal will be dismissed due 
to his death. 


FINDING OF FACT

In April 2002, the Board was notified by the RO that the 
veteran had died in March 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, while this case was pending before the Board, 
the Board was informed that the veteran had passed away in 
March 2002.  A copy of the Certificate of Death has been 
associated with the veteran's claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
Dilantin toxicity is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.
Cf. 38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed due to the death of the veteran.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

